 Case 19-03020         Doc 25   Filed 01/13/20   Entered 01/13/20 14:31:12   Page 1 of 7



                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT
                                 NEW HAVEN DIVISION

In re:                                            :      Case No.: 12-32141 (AMN)
         CHESNEL EDMOND,                          :      Chapter 13
             Debtor                               :
                                                  :
                                                  :
         CHESNEL EDMOND,                          :      Adv. Pro. No. 19-3020 (AMN)
             Plaintiff                            :
v.                                                :
                                                  :
         KEY BANK, N.A., AS SUCCESSOR             :
         BY MERGER TO FIRST NIAGARA               :
         BANK, N.A.,                              :
              Defendant                           :
                                                  :      ECF No. 1

                                   SCHEDULING ORDER

         On October 15, 2019, the plaintiff, Chesnel Edmond, commenced this adversary

proceeding against the defendant, Key Bank, N.A., as Successor by Merger to First

Niagara Bank, N.A. During a pre-trial conference held on January 10, 2020, the parties

expressed an interest in attempting to settle this adversary proceeding by mediation. The

parties requested the court stay by sixty (60) days the deadlines set forth in the parties’

Proposed Pre-Trial Order and Joint Report of Rule 26(f) Planning Conference, ECF No.

13, except for the plaintiff’s agreed requirement to provide a settlement demand by

January 21, 2020 and the defendant’s agreed requirement to provide a response by

February 4, 2020.

         ACCORDINGLY, it is hereby

         ORDERED: That, on or before January 31, 2020, the parties shall each, with their

counsel, execute and file the Stipulation Regarding Mediation, attached hereto as Exhibit

A; and it is further
 Case 19-03020       Doc 25     Filed 01/13/20   Entered 01/13/20 14:31:12      Page 2 of 7



       ORDERED: That, the dates and deadlines set forth in the parties’ Proposed Pre-

Trial Order and Joint Report of Rule 26(f) Planning Conference, ECF No. 13, are modified

and extended at least sixty (60) days, as set forth herein, to accommodate a temporary

stay for mediation; and it is further

       ORDERED: That, on March 25, 2020, at 3:00 p.m., a status conference shall be

held to discuss the status of the mediation, and a resolution, if any; and it is further

       ORDERED: That, on or before March 30, 2020, the parties shall serve their initial

disclosures required by Fed.R.Civ.P. 26(a)(1); and it is further

       ORDERED: That, on or before March 30, 2020, any amendments to the pleadings

shall be filed; and it is further

       ORDERED: That, on or before March 30, 2020, the plaintiff and defendant, if it has

a counterclaim for damages, shall provide a damages analysis; and it is further

       ORDERED: That, discovery, except for depositions of expert witnesses pursuant

to Fed. R. Civ. P. 26(b)(4), may be commenced after March 30, 2020 and shall be

completed, not just propounded by December 28, 2020; and it is further

       ORDERED: That, on or before March 31, 2020, the parties shall agree on specific

procedures regarding electronic discovery; and it is further

       ORDERED: That, on January 5, 2021, at 2:00 p.m., a continued Pre-Trial

Conference shall be held to discuss the need for expert witness discovery, the deadline

for dispositive motions, and a scheduling leading to trial.
                     Dated this 13th day of January, 2020, at New Haven, Connecticut.
Case 19-03020   Doc 25   Filed 01/13/20   Entered 01/13/20 14:31:12   Page 3 of 7




                            EXHIBIT A
 Case 19-03020        Doc 25   Filed 01/13/20   Entered 01/13/20 14:31:12      Page 4 of 7



                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF CONNECTICUT
                                NEW HAVEN DIVISION

In re:                                            :       Case No.: 12-32141 (AMN)
         CHESNEL EDMOND,                          :       Chapter 13
             Debtor                               :
                                                  :
                                                  :
         CHESNEL EDMOND,                          :       Adv. Pro. No. 19-3020 (AMN)
             Plaintiff                            :
v.                                                :
                                                  :
         KEY BANK, N.A., AS SUCCESSOR             :
         BY MERGER TO FIRST NIAGARA               :
         BANK, N.A.,                              :
              Defendant                           :
                                                  :

                         STIPULATION REGARDING MEDIATION

IT IS HEREBY STIPULATED AND AGREED by and between the undersigned parties:

     1. The parties shall participate in mediation, whereby a neutral and impartial person

         will assist them in attempting to reach a mutually acceptable negotiated resolution

         of the dispute between them (the “Mediation”).

     2. The parties jointly accept a United States Bankruptcy Judge who is not the trial judge

         in this adversary proceeding to provide mediation services to them (the “Mediator”).

     3. The Mediation shall be non-binding.

     4. The Mediator shall not have the authority to render a decision that shall bind the

         parties.

     5. The parties are not obligated to agree to any proposals that are made during the

         Mediation.
Case 19-03020    Doc 25    Filed 01/13/20    Entered 01/13/20 14:31:12      Page 5 of 7



 6. No party shall be bound by anything said or done during the Mediation, unless either

    a written and signed stipulation is entered into or the parties enter into a written and

    signed agreement.

 7. The Mediator may meet in private conference with less than all of the parties.

 8. Information obtained by the Mediator, either in written or oral form, shall be

    confidential and shall not be revealed by the Mediator unless and until the party who

    provided that information agrees to its disclosure.

 9. The Mediator shall not, without the prior written consent of both parties, disclose to

    the presiding judge (in this case, Judge Ann M. Nevins) any matters which are

    disclosed to him by either of the parties or any matters which otherwise relate to the

    Mediation.

 10. The Mediation shall be considered a settlement negotiation for the purpose of all

    federal and state rules protecting disclosures made during such conferences from

    later discovery or use in evidence. The entire procedure shall be confidential, and

    no stenographic or other record shall be made except to memorialize a settlement

    record. All communications and conduct, oral or written, during the Mediation by

    any party or a party’s agent, employee, or attorney are confidential and, where

    appropriate, are to be considered work product and privileged. Such conduct,

    statements, promises, offers, views and opinions shall not be subject to discovery

    or admissible for any purpose, including impeachment, in any litigation or other

    proceeding involving the parties; provided, however, that evidence otherwise subject

    to discovery or admissible is not excluded from discovery or admission in evidence

    simply as a result of it having been used in connection with this Mediation process.
Case 19-03020     Doc 25    Filed 01/13/20    Entered 01/13/20 14:31:12        Page 6 of 7



 11. The Mediator and his agents shall have the same immunity as judges and court

    employees have under Federal law and the common law from liability for any act or

    omission in connection with the Mediation, and from compulsory process to testify

    or produce documents in connection with the Mediation.

 12. The parties (i) shall not call or subpoena the Mediator as a witness or expert in any

    proceeding related to the Mediation, the subject matter of the Mediation, or any

    thoughts or impressions which the Mediator may have about the parties in the

    Mediation; (ii) shall not subpoena any notes, documents or other material prepared

    by the Mediator in the course of or in connection with the Mediation; and (iii) shall

    not offer in evidence any statements, views, or opinions of the Mediator.

 13. An individual with final authority to settle the matter and to bind the party shall attend

    the Mediation on behalf of each party.




                                                Plaintiff


 Dated:     ____________                        _________________________
                                                Chesnel Edmond


                                                Plaintiff’s Counsel


 Dated:     ____________                        _________________________
                                                David Lavery, Esq.


 Dated:     ____________                        _________________________
                                                Reine C. Boyer, Esq.
Case 19-03020   Doc 25   Filed 01/13/20   Entered 01/13/20 14:31:12   Page 7 of 7




                                           Defendant


 Dated:   ____________                     ________________ _________
                                           Key Bank, N.A. as Successor by Merger
                                           To First Niagara Bank, N.A.


                                           Defendant’s Counsel


 Dated:   ____________                     _________________________
                                           Jennifer Maffett-Nickelman, Esq.
                                           Rebecca Brazzano, Esq.
